PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Beatty, Robert, Edward Lee
Application No. 16/459,608
Filed: July 2, 2019
For: THREE-AXIS SHACKLE ASSEMBLY FOR MOUNTED OBJECT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 16, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jeffrey F. Craft appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor's oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring Inventor’s Oath and Declaration (Notice), mailed February 11, 2021. The issue fee was timely paid on March 1, 2021. Accordingly, the date of abandonment of this application is March 2, 2021. A Notice of Abandonment was mailed March 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath and declaration for Robert Edward Lee Beatty, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  



Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                      

 cc:    Jeffrey F. Craft
          1731 Fox Springs Circle
          Newbury Park, CA 91320